Bradley D. Jesson, Chief Justice, dissenting. Because the majority is reversing the trial court’s order on a ground not argued on appeal, I must respectfully dissent. I have no quarrel with the majority’s position that a circuit court must entertain a timely appeal from a denial by a municipal court of a motion to set aside a default judgment filed under Ark. R. Civ. P. 55(c). This rule applies to municipal courts through Rule 10 of the Inferior Court Rules. However, appellant simply does not argue this point for reversal on appeal. He relies instead on Sevenprop Assoc. v. Harrison, 295 Ark. 35, 746 S.W.2d 51 (1988), in asserting that “[t]he trial court’s decision to dismiss [his] appeal because he did not file his notice of appeal within thirty days of the October 12, 1993, default judgment was wrong because the October 12, 1993, default judgment was not a final order at that time and was not ripe for appeal.” Appellant’s reliance on Sevenprop is misplaced. In that case, the appeal was dismissed under Ark. R. App. R 2 because the issue of damages remained to be tried and the trial court’s refusal to set aside the default judgment as to liability was not a final judgment. The majority fails to address the appellant’s only real argument that the October 12, 1993, default judgment was not a final order. That order may have been wrong, but it was final. The majority opinion instead reverses on the basis that the trial court erred in dismissing as untimely an appeal to set aside a default judgment under Rule 55(c). Appellant’s only reference to Rule 55 in his brief in this court is as follows: “Appellant’s motion to set aside the default judgment was pursuant to Rule 55(c)(2) of the Arkansas Rules of Civil Procedure which apply to the Municipal Court under Rule 10 of the Inferior Court Rules.” Rule 55(c)(2) permits the trial court to set aside a default judgment that is void. However, in his motion to set aside the default judgment filed in municipal court on November 12, 1993, appellant requested a hearing “to address reasons as to why an untimely answer was filed as well as to dispute Plaintiff’s damages allegedly incurred of $3000.00 when the contract was only for a $90.00 job.” Nowhere in that motion did appellant even mention Rule 55, much less Rule 55(c)(2). Points not argued on appeal are waived. Sarkco v. Edwards, 252 Ark. 1082, 482 S.W.2d 623 (1972); Burks Motors v. Int'l Harv. Co., 250 Ark. 641, 466 S.W.2d 943 (1971). See also Shockley v. State, 291 Ark. 251, 724 S.W.2d 156 (1987); Collins v. State, 271 Ark. 825, 611 S.W.2d 182, cert. denied 452 U.S. 973 (1981). Under long standing procedure, this court is to consider only arguments raised by the parties, and we are not to consider reversing a trial court for unargued reasons. Schmidt v. Mcllroy Bank & Trust, 306 Ark. 28, 811 S.W.2d 281 (1991). Because the majority’s decision today runs afoul of this principle, I must respectfully dissent.